DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 02/28/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												Claims 1-3,6,17,19,24,107 and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of YIU et al US 20180006774 A1 in view of Gou et al US 2017/0026924 A1.

Regarding claims 1, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a first node( figs.5 and 6; MeNB), comprising 					configuring a measurement gap for a User Equipment (UE) ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE), 			wherein the measurement gap comprises at least one of 						a per-UE measurement gap for the UE( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP ); 	
a per-CG measurement gap for each cell group corresponding to the UE([0146] a measurement gap is configured in each of the MCG and the SCG), or 				a per-CC measurement gap for a component carrier corresponding to the UE ([0005] measurement gap is defined for each CC); 
wherein the first node is a Master Node (MN) or a Slave Node (SN) ( figs.5 and 6; MeNB (i.e. Master node) ), and								wherein when the measurement gap is the per-UE measurement gap (fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP );								the first node directly configures one per-UE measurement gap for the UE ( fig. 6, step S101,and [0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE); 												when the measurement gap is the per-CC measurement gap([0146] a measurement gap is configured in each of the MCG and the SCG), Wherein  MeNB is called MCG (Master Cell Group) and  SeNB is called SCG (Secondary Cell Group)(see[0008]),wherein the MCG is including CC#1 and the SCG is including CC#2(see[0013]),					the first node configures the measurement gaps for all the CCs corresponding to the first node and the second node [0102] discloses the MeNB and the SeNB exchange measurement gap configuration information (MG config), wherein the measurement gap is configured in each of the MCG and the SCG (see [0146]), and where The base station MeNB transmits a message of measurement configuration to the user apparatus UE (see [0077]).				While Uchino discloses the following:								- [0060] in fig. 5, the core network 10 (i.e. control node) is connected to the MeNB
-( FIG.6 Step101) the MeNB configure the measurement gap  to the UE
-[0095] measurement gap comprising gap pattern and   gap offset (i.e. the configuration policy)
Uchino does not explicitly disclose 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 								transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and 							receiving the configuration content from the central control node , and 
the central control node is a network element of a core network; 	
YIU et al US 20180006774 A1 et al discloses 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node [0023] eNB1 transmits to the network 100 (i.e. a central control) the requirement of measurement gap and the preferred measurement gap pattern (i.e. the configuration policy of the measurement gap) for each serving frequency)
 so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy [0021] the network 100 configure one of the available measurement gap patterns), and 					
receiving the configuration content from the central control node [0023]   network 100 sends a message including at least a “CA specific measurement gap configuration” to the eNB1, wherein the eNB1 can setup a measurement gap pattern for each serving frequency.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and receiving the configuration content from the central control node  into  Uchino teaching, in order to  reduce measurement delay and/or to increase spectrum efficiency (see YIU [0019]).								The combination Uchino and YIU does not explicitly disclose the central control node is a network element of a core network; 								Gou et al US 2017/0026924 A1 discloses the central control node is a network element of a core network ([0195] discloses a central node is a network element of a core network).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gou ‘s teaching, the central control node is a network element of a core network; into the combination of combination Uchino and YIU teaching, in order to implement air interface synchronization between cells (see Gou [0010]).

Regarding claim 2, the combination Uchino, YIU and Gou discloses all features with respect to claim1.
Uchino further discloses transmitting a configuration content of the measurement gap to a second node [0095] the base station SeNB receives measurement gap configuration information (i.e. a configuration content of the measurement gap) from the base station MeNB
; or 	wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 								acquiring request information about the measurement gap from the second node, and 	the request information comprises at least one of a configuration request or a configuration policy; or 										wherein the configuring the measurement gap for the UE comprises: 			acquiring measurement gap configuration-related information reported by the UE or transmitted by the second node; and 									configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 									wherein the measurement gap configuration-related information comprises a measurement gap required by the UE and/or a measurement gap supported by UE capability.
Regarding claim 3, the combination Uchino, YIU and Gou discloses all features with respect to claim 2.											Uchino further discloses wherein the transmitting a configuration content of the measurement gap to a second node  ([0095] the base station SeNB (i.e. a second node) receives measurement gap configuration information from the base station MeNB (i.e. a first node)  comprises: transmitting the configuration content of the measurement gap to the second node via an X2 interface([0060] MeNB and SeNB are communicating  by an X2 interface)  or an S 1 interface for Operation, Administration and Maintenance (OAM) architecture; or 
transmitting the configuration content of the measurement gap to the UE, so that the UE reports the configuration content of the measurement gap to the second node.
Regarding claim 6, the combination Uchino, YIU and Gou discloses all the features with respect to claim 2.
Uchino further discloses wherein the configuration content of the measurement gap comprises at least one of 
a configuration content of the per-UE measurement gap for the UE, 
a configuration content of the measurement gap corresponding to the first node [0095] station SeNB (i.e. second node) receives, from the base station MeNB (i.e. first node), measurement gap configuration information (gap pattern, gap offset and the like) (i.e. the measurement gap corresponding to the first node), or 
a configuration content of the measurement gap corresponding to the second node; 
the configuration content of the measurement gap corresponding to the first node comprises at least one of 
a configuration content of a per-CG measurement gap for each cell group corresponding to the UE ( [0146]   measurement gap is configured in each of the MCG and the SCG), 
or 
a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE; and 
the configuration content of the measurement gap corresponding to the second node comprises at least one of a configuration content of a per-CG measurement gap for each cell group corresponding to the UE, 
or 
a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE.
Regarding claim 17, the combination Uchino, YIU and Gou discloses all features with respect to claim1.
Uchino further discloses wherein the configuring the measurement gap for the UE ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE) comprises configuring the measurement gap for the UE in accordance with the configuration content [0095] measurement gap comprising gap pattern and  gap offset, 
wherein the measurement gap configured by the first node for the UE comprises a measurement gap corresponding to the first node or measurement gaps corresponding to the first node and the second node respectively ([0146] a measurement gap is configured in each of the MCG  and the SCG), [0008] MeNB is called MCG (Master Cell Group) and SeNB is called SCG (Secondary Cell Group).
Regarding claim 19, the combination Uchino, YIU and Gou   discloses all the features with respect to claim 1.
Uchino does not disclose									wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE, the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node 
and/or 
measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node; 
or 						
wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 						the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node; 
or 							
wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises 												acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or an auxiliary message transmitted by the UE, and 			the predetermined target message comprises a Radio Resource Control (RRC) message or a capability report message; 
or 								
wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and 								the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported.
However, YIU et al US 2018 / 0006774 A1 discloses
wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE , the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node
[0022]-[0023] the network 100 sends a REQUEST  message  to the UE including at least a carrier aggregation specific measurement group “CA specific MG request), the UE 110 response (i.e. reported) to the network 100 with the requirement of measurement gap and the preferred measurement gap pattern(i.e. measurement gap configuration- related information) for each serving frequency, the network 100 sends a message including at least a “CA specific measurement gap configuration”  to the UE 110 via the eNB 1, wherein the eNB 1  setups a measurement gap pattern for each serving frequency,.
and/or 
measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node  ; 
or 				
wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 						the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node;
 or 							
wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises 												acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or an auxiliary message transmitted by the UE, and 			the predetermined target message comprises a Radio Resource Control (RRC) message or a capability report message; or 								wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and 								the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein subsequent to acquiring the measurement gap configuration- related information reported by the UE, the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node into  the combination  Uchino’s teaching, in order to   reduce measurement delay and/or to increase spectrum efficiency (see YIU [0019]) .

Regarding claim 24, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a second node (fig. 6; SeNB), comprising 
receiving a configuration content of a measurement gap from a first node [0095] the base station SeNB receives, from the base station MeNB (first node), measurement gap configuration information (gap pattern, gap offset and the like), 
wherein the measurement gap is configured by the first node for a UE (fig. 6, step S101, and [0061] the base station MeNB performs measurement gap configuration to the user apparatus UE), and 
comprises at least one of 
a per-UE measurement gap for the UE ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP );, 
a per-CG measurement gap for each cell group corresponding to the UE ([0146] a measurement gap is configured in each of the MCG and the SCG), 
or 
a per-CC measurement gap for a component carrier corresponding to the UE ([0005] measurement gap is defined for each CC),
wherein the second node is a Master Node (MN) or a Slave Node (SN) ( figs.5 and 6; seNB  (i.e. slave node)), and										wherein when the measurement gap is the per-UE measurement gap (fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP );								the first node directly configures one per-UE measurement gap for the UE ( fig. 6, step S101,and [0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE); 												when the measurement gap is the per-CC measurement gap([0146] a measurement gap is configured in each of the MCG and the SCG), Wherein  MeNB is called MCG (Master Cell Group) and  SeNB is called SCG (Secondary Cell Group)(see[0008]),wherein the MCG is including CC#1 and the SCG is including CC#2(see[0013]),					the first node configures the measurement gaps for all the CCs corresponding to the first node and the second node [0102] discloses the MeNB and the SeNB exchange measurement gap configuration information (MG config), wherein the measurement gap is configured in each of the MCG and the SCG (see [0146]), and where The base station MeNB transmits a message of measurement configuration to the user apparatus UE (see [0077])
While Uchino discloses the following:								- [0060] in fig. 5, the core network 10 is connected to the MeNB
-( FIG.6 Step101) the MeNB configure the measurement gap  to the UE
-[0095] measurement gap comprising gap pattern and   gap offset (i.e. the configuration policy)
Uchino does not explicitly disclose 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 								transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and 							receiving the configuration content from the central control node , and 
the central control node is a network element of a core network; 	
YIU et al US 20180006774 A1 et al discloses 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node [0023] eNB1 transmits to the network 100 (i.e. a central control) the requirement of measurement gap and the preferred measurement gap pattern (i.e. the configuration policy of the measurement gap) for each serving frequency)
 so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy [0021] the network 100 configure one of the available measurement gap patterns), and 					
receiving the configuration content from the central control node [0023]   network 100 sends a message including at least a “CA specific measurement gap configuration” to the eNB1, wherein the eNB1 can setup a measurement gap pattern for each serving frequency.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and receiving the configuration content from the central control node  into  Uchino teaching, in order to  reduce measurement delay and/or to increase spectrum efficiency (see YIU [0019]).								The combination Uchino and YIU does not explicitly disclose the central control node is a network element of a core network; 								Gou et al US 2017/0026924 A1 discloses the central control node is a network element of a core network ([0195] discloses a central node is a network element of a core network).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gou ‘s teaching, the central control node is a network element of a core network; into the combination of combination Uchino and YIU teaching, in order to implement air interface synchronization between cells (see Gou [0010]).
Regarding claim 107, Uchino et al US 2017/0134976 A1 discloses A first node (FIG.6, the base station MeNB), comprising 
a processor, a memory, and a network access program stored in the memory and executed by the processor, [0215] The base station eNB including a CPU and a memory, by executing a program by the CPU (processor));
wherein the processor is configured to execute the network access program so as to implement (fig. 6, step S101, and [0061] the base station MeNB performs measurement gap configuration to the user apparatus UE), 
wherein the measurement gap comprises at least one of 						a per-UE measurement gap for the UE (fig. 6, step S101, and [0061] the base station MeNB performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP),											a per-CG measurement gap for each cell group corresponding to the UE ([0146] a measurement gap is configured in each of the MCG and the SCG), or	
	 a per-CC measurement gap for a component carrier corresponding to the UE ([0005] measurement gap is defined for each CC).

wherein the first node is a Master Node (MN) or a Slave Node (SN) ( figs.5 and 6; MeNB (i.e. Master node) ), and								wherein when the measurement gap is the per-UE measurement gap (fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP );								the first node directly configures one per-UE measurement gap for the UE ( fig. 6, step S101,and [0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE); 												when the measurement gap is the per-CC measurement gap([0146] a measurement gap is configured in each of the MCG and the SCG), Wherein  MeNB is called MCG (Master Cell Group) and  SeNB is called SCG (Secondary Cell Group)(see[0008]),wherein the MCG is including CC#1 and the SCG is including CC#2(see[0013]),					the first node configures the measurement gaps for all the CCs corresponding to the first node and the second node [0102] discloses the MeNB and the SeNB exchange measurement gap configuration information (MG config), wherein the measurement gap is configured in each of the MCG and the SCG (see [0146]), and where The base station MeNB transmits a message of measurement configuration to the user apparatus UE (see [0077]).				While Uchino discloses the following:								- [0060] in fig. 5, the core network 10 is connected to the MeNB
-( FIG.6 Step101) the MeNB configure the measurement gap  to the UE
-[0095] measurement gap comprising gap pattern and   gap offset (i.e. the configuration policy)
Uchino does not explicitly disclose 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 								transmitting the configuration policy of the measurement gap to a central control node so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and 							receiving the configuration content from the central control node , and 
the central control node is a network element of a core network; 	
YIU et al US 20180006774 A1 et al discloses 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node [0023] eNB1 transmits to the network 100 (i.e. a central control) the requirement of measurement gap and the preferred measurement gap pattern (i.e. the configuration policy of the measurement gap) for each serving frequency)
 so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy [0021] the network 100 configure one of the available measurement gap patterns), and 					
receiving the configuration content from the central control node [0023]   network 100 sends a message including at least a “CA specific measurement gap configuration” to the eNB1, wherein the eNB1 can setup a measurement gap pattern for each serving frequency.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and receiving the configuration content from the central control node  into  Uchino teaching, in order to  reduce measurement delay and/or to increase spectrum efficiency (see YIU [0019]).								The combination Uchino and YIU does not explicitly disclose the central control node is a network element of a core network; 								Gou et al US 2017/0026924 A1 discloses the central control node is a network element of a core network ([0195] discloses a central node is a network element of a core network).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gou ‘s teaching, the central control node is a network element of a core network; into the combination of combination Uchino and YIU teaching, in order to implement air interface synchronization between cells (see Gou [0010]).
Regarding claims 113, the combination Uchino, YIU and Gou   discloses all the features with respect to claim 1.
Uchino further discloses a non-transitory computer-readable storage medium ([0215] memory) storing therein a network access program, wherein the network access program is executed by a processor so as to implement the measurement gap configuration.  [0215] The base station eNB including a CPU and a memory, by executing a program by the CPU (processor))

Regarding claims 114, the combination Uchino, YIU and Gou discloses all the features with respect to claim 24
Uchino further discloses a second node (FIG.6 a base station SeNB), comprising
 a processor, a memory, and a network access program stored in the memory and executed by the processor, wherein the processor is configured to execute the network access program so as to implement the measurement gap configuration method. [0215] The base station eNB including a CPU and a memory, by executing a program by the CPU (processor)).

Claims 4-5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of  YIU et al US 20180006774 A1  in view of Gou ,in view of  Huang et al. US 2015/0327322 A1

Regarding claim 4, the combination Uchino, YIU and Gou discloses all features with respect to claim1.
The combination Uchino and YIU does not explicitly discloses receiving a configuration content of the measurement gap from a second node.
However, Huang et al. US 2015/0327322 A1discloses receiving a configuration content of the measurement gap from a second node. [0031] discuss the SeNB (i.e. a second node) transmits the message at 208 to the MeNB (i.e a first node), wherein   the message at 208 is an SCG modification request initiated by the SeNB 112 for the measurement gap, wherein the message at 208comprising the SFN of the SCG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, receiving a configuration content of the measurement gap from a second node into the combination Uchino, YIU and Gou’s teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).

Regarding claim 5, the combination Uchino, YIU, Gou and Huang discloses all features with respect to claim 4.
 While Uchino discloses in [0095] MeNB and SeNB are communicating by an X2 interface),
The combination Uchino, YIU and Gou does not explicitly discloses receiving a configuration content of the measurement gap from a second node.
However, Huang et al. US 2015/0327322 A1discloses receiving a configuration content of the measurement gap from a second node. [0031] discuss the SeNB (i.e a second node) transmits the message at 208 to the MeNB (i.e a first node), wherein   the message at 208 is an SCG modification request initiated by the SeNB 112 for the measurement gap, wherein the message at 208comprising the SFN of the SCG.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, receiving a configuration content of the measurement gap from a second node into the combination Uchino, YIU and Gou’s teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020])
or 
receiving the configuration content of the measurement gap forwarded by the UE and transmitted by the second node.  

Regarding claim 8, the combination Uchino, YIU and Gou discloses all features with respect to claim 2.
While Uchino discloses in [0095] MeNB and SeNB are communicating by an X2 interface),
The combination Uchino, YIU and Gou does not explicitly discloses receiving a configuration content of the measurement gap from a second node.
However, Huang et al. US 2015/0327322 A1discloses receiving the request information about the measurement gap from the second node [0031] discuss the SeNB (i.e a second node) transmits the message at 208 to the MeNB (i.e a first node), wherein   the message at 208 is an SCG modification request initiated by the SeNB 112 for the measurement gap, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, receiving a configuration content of the measurement gap from a second node into t the combination Uchino, YIU and Gou’s teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).
or 
receiving the request information about the measurement gap forwarded by the UE and transmitted by the second node.  
Regarding claim 9, t the combination Uchino, YIU and Gou discloses all features with respect to claim 2.
The combination Uchino, YIU and Gou does not explicitly disclose wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and 
the measurement gap comprises at least one of 
a per-UE measurement gap for the UE, 
a measurement gap corresponding to the first node, or 
a measurement gap corresponding to the second node.
However, Huang et al. US 2015/0327322 A1discloses wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information (fig. 2 steps 208 and 216
[0031]-[0040] discuss the MeNB  transmitting  the measurement gap offset to SeNB in step 216 based on the information receive from SeNB in step 208, wherein gap offset to align a  measurement gap of the SCG with a measurement gap of the MCG ), and 
the measurement gap comprises at least one of 
a per-UE measurement gap for the UE, 
a measurement gap corresponding to the first node (fig.2 step 216 and [0040] the MeNB 108 transmitting the gap offset to SeNB 112 in an aligned measurement gap with MCG message), 
or 
a measurement gap corresponding to the second node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and the measurement gap comprises at least one of a per-UE measurement gap for the UE, a measurement gap corresponding to the first node, or a measurement gap corresponding to the second node into  the combination Uchino, YIU and Gou’s teaching , in order to facilitate alignment of measurement gaps of the MCG and SCG(Huang see[0020]).
Regarding claim 10, the combination Uchino, YIU, Gou and Huang discloses all features with respect to claim 9.
The combination Uchino, YIU and Gou does not discloses transmitting the configuration content of the measurement gap corresponding to the second node to the second node.  
However, Huang et al. US 2015/0327322 A1discloses transmitting the configuration content of the measurement gap corresponding to the second node to the second node (fig. 2 steps 208 and 216 [0031]-[0040] discuss the MeNB transmits the measurement gap offset to SeNB in step 216 based on the information receive from SeNB in step 208, wherein gap offset to align a measurement gap of the SCG with a measurement gap of the MCG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, transmitting the configuration content of the measurement gap corresponding to the second node to the second node into the combination Uchino, YIU and Gou’s  teaching, in order to facilitate alignment of measurement gaps of the MCG and SCG (Huang see [0020]).

Regarding claim 11, the combination Uchino, YIU and Gou discloses all features with respect to claim 2.
The combination Uchino, YIU and Gou does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information.
However, Huang et al. US 2015/0327322 A1discloses wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information (fig. 2 steps 208 , and 212  [0031]-[0039] discuss the MeNB   determine a gap offset to align  measurement gap of the SCG with a  measurement gap of the MCG based on the information received from SeNB in step 208)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information into  the combination Uchino, YIU and Gou’s teaching , in order to facilitate alignment of measurement gaps of the MCG and SCG(Huang see[0020]).

Regarding claim 12, the combination Uchino, YIU, Gou and Huang discloses all features with respect to claim 11.
The combination Uchino and YIU does not discloses
wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node.
However, Huang et al. US 2015/0327322 A1 discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, 
the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node(fig. 2 steps 208 , 212 and 216  [0031]-[0040] discuss the MeNB   determine a gap offset to align  measurement gap of the SCG with a  measurement gap of the MCG based on the information received from SeNB in step 208 and  MeNB transmits the gap offset to the SeNB 112 in an aligned measurement gap with MCG message in step 216. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information into  the combination Uchino, YIU and Gou’s teaching , in order to facilitate alignment of measurement gaps of the MCG and SCG(Huang see[0020]).

Regarding claim 13, the  combination Uchino, YIU , Gou and Huang   discloses all features with respect to claim 11.
Uchino discloses wherein the measurement gap configured by the first node for the UE is a measurement gap corresponding to the first node [0095] station SeNB (i.e. second node) receives, from the base station MeNB (i.e. first node), measurement gap configuration information (gap pattern, gap offset and the like) (i.e. the measurement gap corresponding to the first node).
Regarding claim 14, the combination Uchino, YIU and Gou discloses all features with respect to claim 2.
The combination Uchino, YIU and Gou does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information.
However, Huang et al. US 2015/0327322 A1discloses wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information (fig. 2 steps 208 , 212 and 216  [0031]-[0040] discuss the MeNB   determine a gap offset to align  measurement gap of the SCG with a  measurement gap of the MCG based on the information received from SeNB in step 208 and  MeNB transmits the gap offset to the SeNB 112 in an aligned measurement gap with MCG message in step 216. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information into the combination Uchino, YIU and Gou’s  teaching , in order to facilitate alignment of measurement gaps of the MCG and SCG(Huang see[0020]).

Regarding claim 15, the combination Uchino, YIU and Gou and Huang discloses all features with respect to claim 14.
The combination Uchino, YIU and Gou does not disclose wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node.
However, Huang et al. US 2015/0327322 A1discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node (fig. 2 steps 208 , 212 and 216  [0031]-[0040] discuss the MeNB   determine a gap offset to align  measurement gap of the SCG with a  measurement gap of the MCG based on the information received from SeNB in step 208 and  MeNB transmits the gap offset to the SeNB 112 in an aligned measurement gap with MCG message in step 216. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang ‘s teaching, wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node into  the combination Uchino, YIU and Gou’ s teaching , in order to facilitate alignment of measurement gaps of the MCG and SCG(Huang see[0020]).

Response to Remarks/Arguments
Applicant’s argument:
 	Applicant argued that the references cited, dos not discloses independent claims 1 as amended, which cited as follow:
“1. A measurement gap configuration method for a first node, comprising configuring a
measurement gap for a User Equipment (UE), wherein the measurement gap comprises at
least one of a per-UE measurement gap for the UE, a per-CG measurement gap for each
cell group corresponding to the UE, or a per-CC measurement gap for a component carrier
corresponding to the UE;
(limitation A) wherein prior to configuring the measurement gap for the UE, the
measurement gap configuration method further comprises transmitting, by the first node,
the configuration policy of the measurement gap to a central control node so that the
central control node determines the configuration content of the measurement gap in
accordance with the configuration policy, and receiving the configuration content from the
central control node; wherein the first node is a Master Node (MN) or a Slave Node (SN),
and the central control node is a network element of a core network;
(limitation B) wherein when the measurement gap is the per-UE measurement gap,
the first node directly configures one per-UE measurement gap for the UE; when the
measurement gap is the per-CC measurement gap, the first node configures the
measurement gaps for all the CCs corresponding to the first node and the second node”.


Examiner’s answer:
Examiner respectfully disagree with the applicant for the following reason:
Regarding claims 1, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a first node( figs.5 and 6; MeNB), comprising 					configuring a measurement gap for a User Equipment (UE) ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE), 			wherein the measurement gap comprises at least one of 						a per-UE measurement gap for the UE( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP ); 	a per-CG measurement gap for each cell group corresponding to the UE([0146] a measurement gap is configured in each of the MCG and the SCG), or 				a per-CC measurement gap for a component carrier corresponding to the UE ([0005] measurement gap is defined for each CC); 
wherein the first node is a Master Node (MN) or a Slave Node (SN) ( figs.5 and 6; MeNB (i.e. Master node) ), and								wherein when the measurement gap is the per-UE measurement gap (fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP );								the first node directly configures one per-UE measurement gap for the UE ( fig. 6, step S101,and [0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE); 												when the measurement gap is the per-CC measurement gap([0146] a measurement gap is configured in each of the MCG and the SCG), Wherein  MeNB is called MCG (Master Cell Group) and  SeNB is called SCG (Secondary Cell Group)(see[0008]),wherein the MCG is including CC#1 and the SCG is including CC#2(see[0013]),					the first node configures the measurement gaps for all the CCs corresponding to the first node and the second node [0102] discloses the MeNB and the SeNB exchange measurement gap configuration information (MG config), wherein the measurement gap is configured in each of the MCG and the SCG (see [0146]), and where The base station MeNB transmits a message of measurement configuration to the user apparatus UE (see [0077]).				While Uchino discloses the following:								- [0060] in fig. 5, the core network 10 (i.e control node) is connected to the MeNB
-( FIG.6 Step101) the MeNB configure the measurement gap  to the UE
-[0095] measurement gap comprising gap pattern and   gap offset (i.e. the configuration policy)
Uchino does not explicitly disclose 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises 								transmitting the configuration policy of the measurement gap to a central control node so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and 							receiving the configuration content from the central control node , and 
the central control node is a network element of a core network; 	
YIU et al US 20180006774 A1 et al discloses 
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node [0023] eNB1 transmits to the network 100 (i.e. a central control) the requirement of measurement gap and the preferred measurement gap pattern (i.e. the configuration policy of the measurement gap) for each serving frequency)
 so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy [0021] the network 100 configure one of the available measurement gap patterns), and 					
receiving the configuration content from the central control node [0023]   network 100 sends a message including at least a “CA specific measurement gap configuration” to the eNB1, wherein the eNB1 can setup a measurement gap pattern for each serving frequency.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate YIU ‘s teaching, wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting the configuration policy of the measurement gap to a central control node  so that the central control node determines the configuration content of the measurement gap in accordance with the configuration policy, and receiving the configuration content from the central control node  into  Uchino teaching, in order to  reduce measurement delay and/or to increase spectrum efficiency (see YIU [0019]).								The combination Uchino and YIU does not explicitly disclose the central control node is a network element of a core network; 								Gou et al US 2017/0026924 A1 discloses the central control node is a network element of a core network ([0195] discloses a central node is a network element of a core network).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gou ‘s teaching, the central control node is a network element of a core network; into the combination of combination Uchino and YIU teaching, in order to implement air interface synchronization between cells (see Gou [0010]).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants.  The other independent Claims recite features analogous to those of Claim 1, the cited passages teach the other independent, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478